[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              August 30, 2005
                                No. 04-15348
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                        D. C. Docket No. 04-00111-CR-4

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

      versus

JERROD BROWN,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                (August 30, 2005)

Before BIRCH, DUBINA and BARKETT, Circuit Judges

PER CURIAM:

      Susan L. Brach, appointed counsel for Jerrod Brown in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Brown’s conviction and

sentence are AFFIRMED.




                                          2